On July 21, 2004, the defendant was sentenced to Ten (10) years in the Montana State Prison, for the offense of Assault on a Peace Officer or Judicial Officer, a felony.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kathy Anderson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
*78IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to Five (5) years in the Montana State Prison, to run concurrent to the Idaho sentence.
DATED this 29th day of August, 2005.
Hon. Ted L. Mizner District Court Judge